DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2020 has been entered.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8, 13-17, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 11, the phrase, “…based on an intrinsic signal received from at least one of a first electrode…and a second electrode” appears to inferentially include a first and second electrode, and it is unclear whether these elements are required by the device or not.  In addition, the locations of the electrodes are further defined and signals are delivered through these electrodes subsequently; however, the electrodes have not been positively recited or set forth and the claim cannot further functionally recite limitations based on the location of these electrodes.  It is required that the applicant positively recite the electrodes prior to functionally limiting the claim based on using/positioning the electrodes.  In addition, claims 2 and 11 recite “…signal received from at least one of a first electrode…and a second electrode…” and further “…the first location being spaced apart from the second location...”.  It is indefinite and unclear as to why the language further limits the location of the first and second electrodes when 
Claims 4-8, 13-17, and 20-25 are rejected under the same rationale as being dependent upon claims 2 or 11 and their limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-8, 13-17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann et al. (US 2002/0082651) in view of Kieval (USP# 5,814,079).  Stahmann discloses a device/method to improve hemodynamic efficiency of a human heart, comprising: monitoring with a processing circuit, contraction progress in a left ventricle of the heart based on an intrinsic signal received from at least a first electrode implanted in a first location to sense electrical activity of the left ventricle (e.g. Fig. 2, #238), the first and second locations spaced apart and the first and second electrodes disposed on different leads (e.g. ¶¶ 25 – where it is noted a plurality of leads and electrodes may be positioned in the left ventricular region as needed); generating, with a generator circuit and based on the monitored contraction progress, a cathodal signal to be delivered to the left ventricle via the first electrode (e.g. ¶¶ 43); and generating, with the generator circuit, a signal to stimulate said left ventricle through said first and second electrodes based on the .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792